         Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 1 of 21


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                         :
RUTH E. KANTOR, M.D.,
                                         :

     v.                                  : Civil Action No. DKC 20-2475

                                         :
XAVIER BECERRA,1 in his
official capacity as Secretary           :
of the Department of
Health and Human Services                :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this action for

judicial review of an adverse agency decision is Defendant’s Motion

to Dismiss (ECF No. 12).         The issues have been fully briefed, and

the court now rules, no hearing being deemed necessary.                   Local

Rule 105.6.     For the following reasons, the motion to dismiss will

be denied and the parties will be directed to show cause why the

case should not be remanded.

I.   Background

     The     following   facts    are   derived   from   the   administrative

record preceding this appeal and the pleadings.

     A.      The Statutory and Regulatory Framework

     Medicare is a federally funded health insurance program for

the elderly and disabled.         It is governed by Title XVIII of the


     1 The complaint named Alex M. Azar, former Secretary of Health
and Human Services (“HHS”) as Defendant. (ECF No. 1). As of the
time of the filing of this opinion, Xavier Becerra now serves as
HHS Secretary (“Secretary”).     Pursuant to Fed.R.Civ.P. 25(d),
Secretary Becerra is automatically substituted as a party to this
action.
        Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 2 of 21


Social Security Act, codified at 42 U.S.C. §§ 1395-1395gg.                        The

Centers for Medicare & Medicaid Services (“CMS”) of the United

States       Department   of    Health    and    Human    Services    (“HHS”)      is

responsible for administering the Medicare Program, which consists

of four basic parts, Parts A through D.                  Part B of the Medicare

Program (“Part B”) authorizes payment for “medical and other health

services”       including      certain    out-patient      prescription     drugs.

42 U.S.C. § 1395k.        This case concerns Part B because it involves

the out-patient administration of a prescription cancer-treatment

drug.    Physicians who provide services under Part B (“providers”)

may submit claims to Medicare for reimbursement for the costs of

purchasing and administering out-patient prescription drugs found

to be “reasonable and necessary for the diagnosis and treatment of

illness[.]”      42 U.S.C. § 1395y(a).

        B.     The Medicare Payment System and Appeals Process

        The Part B reimbursement system is administered by CMS in

conjunction       with      private      contractors      known      as    Medicare

Administrative Contractors (“MACs”).                 See 42 U.S.C. § 1395kk–1.

MACs    typically    authorize      payment     of    claims   immediately       upon

receipt of the claims, so long as such claims do not contain

obvious      irregularities.          Later,    post-payment      audits   may    be

conducted either by MACs or by independent auditors.                 See Medicare

Program Integrity Manual, CMS Pub. No. 100–08, Ch. 3, § 3.2.2.                    If

billing irregularities are discovered in a post-payment audit,

overpayments are assessed and recouped from the provider.                    See 42
                                          2
           Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 3 of 21


C.F.R. §§ 405.370, 405.371(a)(2).                A provider who disagrees with

an     overpayment        assessment     is    entitled       to   five     levels    of

administrative review:           (1) a redetermination by a MAC employee

not involved in the initial overpayment determination, see id. §§

405.940-405.958; (2) a reconsideration by a Qualified Independent

Contractor (“QIC”), see id. §§ 405.960, 405.976(b); (3) a hearing

before an Administrative Law Judge (“ALJ”), see id. §§ 405.1000,

405.1002(a); (4) de novo review by the Medicare Appeals Council

(the       “Council”),2    either   at   the     request      of   the    provider,   by

referral from a MAC, or upon the Council’s own motion, see id. §§

405.1100,       405.1102(a),     405.1110;       and    (5)    judicial     review    in

federal court, see 42 U.S.C. § 405(g).

       C.      Factual and Procedural Background

       Plaintiff, Dr. Ruth E. Kantor (“Dr. Kantor”), is a medical

doctor practicing in oncology and internal medicine in Baltimore,

Maryland.         Between    February     2010    and    August     2012,    Plaintiff

purchased        and   administered      seventeen       doses      of    Avastin,    an

injectable cancer treatment drug, to her terminally ill cancer

patient, Paulette D. Witherspoon. Dr. Kantor then submitted claims

for    reimbursement       for   such    costs    to    Medicare,        which   totaled

approximately fifty thousand dollars.                  Initially, the claims were

approved and Dr. Kantor’s expenses were reimbursed.                              It was



       2
       The Council’s decision becomes the Secretary’s decision and
is the final agency decision for purposes of judicial review. See
42 C.F.R. § 405.1136(d).
                                 3
        Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 4 of 21


subsequently determined, however, during a post-payment audit that

Dr. Kantor was not entitled to reimbursement for the funds that

she had expended on Ms. Witherspoon’s behalf.                     Disagreeing with

this decision, Dr. Kantor initiated the five-level administrative

appeals process, culminating in her filing of the instant complaint

in    this   court      requesting   judicial     review     of    the   Secretary’s

decision.       (ECF No. 1).

       While    the     parties   have    not    formally    moved       for   summary

judgment, the Secretary produced and filed the administrative

record in this case on November 4, 2020.                (See ECF Nos. 11-1 – 11-

3).    Because, as detailed below, the court may only consider the

administrative record in making its determination in this case,

see Camp v. Pitts, 411 U.S. 138, 142 (1973), the case is ripe for

disposition       and    the   court     now    rules   on   the    basis      of   the

administrative record alone. The arguments advanced by the parties

in the context of the motion to dismiss for failure to exhaust

administrative remedies in reality address the ultimate question,

whether the agency’s determination was arbitrary and capricious.

II.    Judicial Review of the Secretary’s Decision

               The Medicare Act provides for judicial review
               of final decisions by the Secretary of Health
               and Human Services regarding benefits paid
               under   Medicare   Part    B.      42   U.S.C.
               §§ 1395ff(a),(b).    Review is to be based
               solely on the administrative record.        42
               U.S.C. § 405(g) (incorporated by reference in
               42 U.S.C. § 1395ff(b)(2)(a)). Review of the
               Secretary’s decision is governed, moreover, by
               the Administrative Procedure Act, 5 U.S.C. §§
               701–706, which provides that the Agency’s
                                           4
      Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 5 of 21


             decision will be set aside only if it found to
             be “arbitrary and capricious, an abuse of
             discretion, or otherwise not in accordance
             with the law . . . or unsupported by
             substantial    evidence.”         5     U.S.C.
             § 706(2)(A),(E); Natural Resources Defense
             Council v. U.S. Environmental Protection
             Agency, 16 F.3d 1395, 1400 (4th Cir. 1993).

MacKenzie Med. Supply, Inc. v. Leavitt, 419 F. Supp. 2d 766, 770

(D.Md. 2006), aff’d, 506 F.3d 341 (4th Cir. 2007).             “Because the

facts are restricted to those in the administrative record, the

court here is primarily concerned with issues of law.”            Id.     “[I]t

is the [c]ourt’s role to ‘determine whether or not as a matter of

law   the    evidence     in   the   administrative      record    permitted

the agency to make the decision it did.’”          Abington Mem’l Hosp. v.

Burwell, 216 F. Supp. 3d 110, 129 (D.D.C. 2016) (quoting Styrene

Info. & Research Ctr., Inc. v. Sebelius, 944 F.Supp.2d 71, 77

(D.D.C. 2013)).     “In short, when a district court reviews agency

action, it ‘sits as an appellate tribunal, and [t]he entire case

on review is a question of law.’”         Id.    (quoting Am. Bioscience,

Inc. v. Thompson, 269 F.3d 1077, 1083 (D.C. Cir. 2001)).

      In    determining   whether    agency     action   is   arbitrary    and

capricious, the reviewing court must “consider whether an agency’s

decision was based on a consideration of the relevant factors and

whether there has been a clear error of judgment.”             Motor Vehicle

Mfrs. Ass’n v. State Farm Mutual Auto. Ins. Co., 463 U.S. 29, 43

(1983).     At a minimum, the agency must have considered relevant



                                      5
       Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 6 of 21


data   and    articulated       an   explanation    establishing      a    “rational

connection between the facts found and the choice made.”                     Id.

              An agency action usually is arbitrary or
              capricious if the agency has relied on factors
              which Congress has not intended it to
              consider, entirely failed to consider an
              important aspect of the problem, offered an
              explanation for its decision that runs counter
              to evidence before the agency, or is so
              implausible that it could not be ascribed to
              a difference in view or the product of agency
              expertise. [State Farm, 463 U.S. at 43]; see
              also County of L.A. v. Shalala, 192 F.3d 1005,
              1021 (D.C. Cir. 1999) (explaining that
              “‘[w]here the agency has failed to provide a
              reasoned explanation, or where the record
              belies the agency’s conclusion, [the court]
              must        undo        its        action.’”).

Fund for Animals v. Williams, 391 F. Supp. 2d 132, 136 (D.D.C.
2005).

III. Analysis

       A.     Findings from the Administrative Record

       Plaintiff’s efforts to exhaust her administrative remedies

from the initial overpayment determination through the filing of

her complaint in district court are as follows.                           Dr. Kantor

submitted a claim to Medicare for reimbursement for the costs of

administering seventeen injections of Avastin to Ms. Witherspoon.

Initially, reimbursement was authorized.                   During a subsequent

third-party audit, however, it was determined that Dr. Kantor

should      not   have   been    reimbursed    for    any    of   the      seventeen

injections.       Accordingly, on May 14, 2014, CMS sent Dr. Kantor a

notice      requesting    that       she   refund    the    auditor       identified

overpayment.       On July 21, 2014, CMS sent Dr. Kantor a follow-up
                                           6
         Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 7 of 21


notice informing her that the debt was delinquent and would soon

be offset by deducting funds from reimbursement payments owed to

her for treatment of other patients.               (AR99-101).3     Plaintiff

disagreed that she was not entitled to reimbursement and initiated

the five-level administrative appeals process.

     1.      First Level of Appeal: Redetermination by a MAC

     Plaintiff, through her billing service, first requested a

redetermination of the overpayment decision to the regional MAC,

Novitas Solutions, Inc. (“Novitas”).           After much back and forth,

Novitas     determined   that   the    first   purchase   was   eligible   for

reimbursement but stated that it could no longer work on the case

and never issued a decision regarding the remainder and did not

issue a written decision.          (See AR125-26).4

     2.      Second Level of Appeal: Reconsideration by a QIC

     Thus, on August 20, 2014, Plaintiff filed a request for

reconsideration       with   the      QIC,   C2C   Solutions,     Inc.    (“C2C



     3 Citations to “AR” refer to the administrative record, (ECF
Nos. 11-1 – 11-3).

     4 The communications between Plaintiff and Novitas at the
first-level   redetermination  stage   do  not   appear  in   the
administrative record. The record, however, does contain a letter
from Plaintiff’s attorney to the QIC recounting the details of
what transpired at this stage. (See AR125-26). Plaintiff clearly
initiated the first-level appeal but claims that the MAC failed
ever to provide her with a written decision as required in 42
C.F.R. § 405.956(a)(1). (See 42 C.F.R. § 405.956(a)(1)) (“Written
notice of a redetermination affirming, in whole or in part, the
initial determination must be mailed or otherwise transmitted to
all parties at their last known addresses in accordance with the
time frames established in § 405.950.”).
                                7
      Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 8 of 21


Solutions”).     (AR137).        On September 8, 2014, C2C Solutions sent

Dr.   Kantor     a     notice    informing      her    that     her     request    for

reconsideration had been dismissed because it did not contain the

correct   Medicare         health     insurance       claim     numbers     for    Ms.

Witherspoon.     (AR111).       The notice further stated that Dr. Kantor

could refile her request with the necessary information.                          Dr.

Kantor responded on September 24, 2014, with a list of corrected

claim numbers.        (AR117).      On October 3, 2014, upon receipt of the

corrected information, C2C Solutions sent Dr. Kantor a notice

stating that it was vacating its September 8, 2014 dismissal and

reopening the case.         (AR88).

      On October 9, 2014, C2C Solutions reached out to Novitas

requesting the redetermination casefile below.                   Novitas returned

a “Redetermination Case File Request” indicating that each of

Plaintiff’s claims lacked a redetermination decision.                    (AR120-21).

On October 20, 2014, C2C Solutions reached out to Novitas again

with a “Second Request” for the casefile and instructed Novitas to

send its response within twenty-four hours.                   Novitas returned the

form stating that it was duplicative of the casefile request sent

on October 9, 2014.         (AR122-124).

      On November 18, 2014, C2C Solutions sent Dr. Kantor a notice

stating   that       her   request    for   reconsideration       had     again   been

dismissed-this time because there was not a redetermination (first




                                            8
         Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 9 of 21


level of appeal) conducted by Novitas below.5              (AR84-85).     The

notice stated that Plaintiff must first appeal to Novitas, and

critically, that, if she disagreed with the dismissal, she had two

options:

             1. If you think you have good and sufficient
             cause or we have made an error, you may ask us
             to vacate our dismissal in accordance with 42
             [C.F.R.] § 405.972(d).    We will vacate our
             dismissal if we determine you have good and
             sufficient cause. If you want to request that
             we vacate this dismissal, you must file a
             request within 6 months of the date of this
             notice. In your request, please explain why
             you believe you have good and sufficient
             cause. . . .
             2. If you think we have incorrectly dismissed
             your request (for example, you believe that a
             redetermination was conducted), you may
             request a hearing by an Administrative Law
             Judge (ALJ) pursuant to 42 [C.F.R.] Section
             405.1004. The amount in controversy must be
             over $140, and your request must be filed
             within sixty days of receipt of this letter.
             The ALJ will have 90 days to complete the
             review. In your request, please explain why
             you believe the dismissal was incorrect. The
             ALJ’s review will be limited to whether the
             dismissal was appropriate based on the
             evidence in the case at the time of the QIC’s
             review. If the ALJ determines that that QIC’s
             dismissal was in error, he or she vacates the
             dismissal and remands the case to the QIC for
             a reconsideration.

(AR84-85). Because Novitas made clear that Novitas could no longer

work on the case, Dr. Kantor believed she had done all she possibly


     5 Presumably, C2C Solutions reached this conclusion based on
the response Novitas sent on October 9, 2014 stating that the
claims lacked a redetermination decision.         See 42 C.F.R.
§ 405.972(b)(6)) (“A QIC dismisses a reconsideration request . . .
[w]hen the contractor has not issued a redetermination on the
initial determination for which a reconsideration is sought.”).
                                9
        Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 10 of 21


could at the redetermination stage and therefore, had good and

sufficient cause for requesting vacatur of the QIC’s dismissal.

Thus,       Dr.    Kantor,   through   her    attorney,   requested   that   C2C

Solutions vacate its dismissal.6             The May 11, 2015 request, titled

“Request that the November 18, 2014 Dismissal be Vacated” stated:

                  I represent Dr. Ruth Kantor. In a letter dated
                  November 18, 2014 . . . Dr. Kantor was informed
                  that her “request for reconsideration has been
                  dismissed,” and that she has the right to
                  “file a request [that the dismissal be
                  vacated] within 6 months of the date of this
                  notice.”   On behalf of Dr. Kantor, for the
                  following reasons, I respectfully request that
                  the dismissal be vacated . . . Dr. Kantor is
                  entitled to reimbursement for the expenses she
                  incurred while treating a cancer patient named
                  Paulette D. Witherspoon . . . At some point,
                  however, an employee of Performance Recovery,
                  Inc. (a company hired by Medicare to audit
                  claims for reimbursement) concluded that Dr.
                  Kantor should not have been reimbursed . . .
                  Dr. Kantor’s billing service noted an appeal
                  on her behalf, and provided appropriate
                  documentation to Novitas Solutions, Inc.
                  After    being   provided    with    everything
                  requested, Novitas informed Dr. Kantor’s
                  billing service that her appeal had been
                  transferred    to     C2C    Solutions,    Inc.
                  Thereafter, Dr. Kantor’s billing service was
                  notified that the denial of Dr. Kantor’s
                  claims was being upheld based upon the medical

        6
       In her complaint, Dr. Kantor asserts that she initially
requested that C2C Solutions vacate its dismissal on December 8,
2014 and that the May 11, 2015 request for vacatur was a follow-
up request.   While Dr. Kantor attaches a copy of the purported
December 8th letter to her complaint, (see ECF No. 1-3), it does
not appear in the administrative record. The government argues
that the court cannot consider this letter because it is not part
of the formal administrative record. While correct, this argument
is of no consequence because the May 11, 2015 letter is contained
in the administrative record and was timely. Thus, the existence
of the December 8, 2014 letter is not dispositive of any relevant
issue in this case.
                                10
      Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 11 of 21


            notes, and that the claims were being returned
            to Novitas . . . [and] ultimately [she was]
            informed by Debbie Conrad- a Novitas employee-
            that Novitas could no longer work on this
            case.

(AR125-26).      Critically, C2C Solutions improperly characterized

this request for vacatur as a “request for reconsideration.”

Accordingly, on June 11, 2015, C2C Solutions sent Dr. Kantor a

notice stating that it had received her “reconsideration request”

and   “ha[d]     determined     that   this   request   [wa]s      a    duplicate

submission of the request for reconsideration that led to the

November 18, 2014 dismissal.”          (AR82).   The notice did not attach

a copy of the original request for reconsideration that C2C

Solutions    believed     was   duplicated.       Despite     C2C      Solution’s

labeling, however, it was clear that Dr. Kantor’s May 11th letter

was not a duplicate request for reconsideration. The letter stated

multiple times throughout that Dr. Kantor was seeking vacatur of

the November 18, 2014 dismissal.         Because C2C Solutions mistakenly

characterized Dr. Kantor’s request for vacatur as a duplicate

request for reconsideration, no new appeal rights were provided.

Dr.   Kantor’s    claim   had   seemingly     reached   a   dead    end   as   C2C

Solutions indicated it would take no further action on the matter.7

      3.    Third Level of Appeal: Decision by an ALJ

      Lacking any instruction on how to appeal this assertedly

incorrect decision, Dr. Kantor filed a request for an ALJ hearing


      7While the import of the letter as a request to vacate the
dismissal is unmistakable, Dr. Kantor’s attorney unfortunately
                               11
     Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 12 of 21


on August 5, 2015.   (AR55-60 & 129-40).      The assigned ALJ took no

action on the matter for four years.      Finally, on August 7, 2019,

the ALJ ordered dismissal stating that Dr. Kantor’s request for a

hearing was untimely.      The ALJ concluded that the request was

untimely because it was not filed within 60 days of the November

18, 2014 QIC dismissal notice:

          In this case, the reconsideration was issued
          on November 18, 2014. The appellant’s request
          for hearing was received on August 6, 2015,
          which was more than 60 calendar days after the
          date of presumed receipt and is not timely
          . . .
          The appellant did not provide a reason for the
          untimely filing of the request for hearing,
          and there is no indication of any limitations
          that    prevented     the    appellant    from
          understanding the need to timely file the
          appeal, or from doing so. As a result, there
          is insufficient evidence to establish good
          cause within the meaning of 42 C.F.R. [§]
          405.942(b)(2) and (3) to extend the time
          period to file the request for hearing.

(AR10).




concluded the request by stating: “Please contact me at your
convenience if there are any materials that you need in order to
decide this request for reconsideration, or if there is anything
else that I can do to be of assistance.” (AR126). In addition,
the second to last paragraph of the request stated: “Under the
circumstances, I request that C2C Solutions, Inc. (1) grant this
motion for reconsideration, (2) review the medical documentation
mailed (and faxed) to Novitas on several occasions by Dr. Kantor’s
billing service-or direct that Novitas conduct such a review, and
(3) conclude that Dr. Kantor is entitled to reimbursement of the
expenses she incurred on behalf of Paulette D. Witherspoon.”
(Id.). The context of the letter, however, made clear that any
references to “reconsideration” were intended to mean that C2C
Solutions should reevaluate its decision to dismiss Dr. Kantor’s
appeal.
                                12
     Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 13 of 21


     4.   Fourth Level of Appeal: Review by the Medicare Appeals
     Council

     Plaintiff   appealed    the   ALJ’s    dismissal     to   the    Medicare

Appeals Council (“Council”) on October 4, 2019.                (See AR04-08)

(ALJ Appeal No. 1-3599522967).      The Council found that Plaintiff

lacked a right to review because the ALJ had dismissed her case

without ruling on the merits.        See 42 C.F.R. § 405.1102(c) (“A

party does not have the right to seek Council review of an ALJ’s

. . . dismissal of a request for review of a QIC dismissal.”).

Accordingly, on June 25, 2020, the Council dismissed Plaintiff’s

request for review. (See AR01-03). The Council’s dismissal notice

stated that Plaintiff could request judicial review within sixty

days of receipt of the notice, and that such notice is presumed

received within five days after its issue date per 42 C.F.R.

§ 405.1136(c)(2).       Accordingly, Plaintiff had until August 30,

2020 to request judicial review.        (Id.).

     5.   Fifth Level      of   Appeal:    Judicial   Review     in    Federal
     District Court

     On August 27, 2020, Plaintiff filed a timely complaint for

judicial review of agency action in the United States District

Court for the District of Maryland.        Plaintiff’s complaint alleges

that she was incorrectly found to have received overpayment from

Medicare   and   that    subsequently,     her   claims   were    improperly

rejected on procedural grounds.      (ECF No. 1).




                                   13
     Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 14 of 21


     B.    Motion to Dismiss for Failure to Exhaust Administrative
     Remedies

     The Secretary moves to dismiss arguing that Plaintiff has

failed to state a claim under Fed.R.Civ.P. 12(b)(6) because she

failed to exhaust her administrative remedies and has not received

a “final decision” of the Secretary “made after a hearing” as

required to obtain judicial review under 42 U.S.C. § 405(g).8          The

Secretary contends that:

          [J]udicial review of the denial of claims for
          Medicare reimbursement . . . requires a “final
          decision” of the Secretary . . . which, in
          turn requires both presentment of a claim and
          exhaustion of administrative remedies. See 42
          U.S.C. § 1395ff(b)(1)(A).     A dismissal on
          procedural grounds, however, is not considered
          an appealable “final decision” because it does
          not address the merits of the claim.
          Plaintiff failed to exhaust her administrative
          remedies because the decision below [by the
          ALJ and later, the Council] turned on
          procedural grounds[,] . . . [a]s a result, the
          Secretary has not issued a decision on the
          merits . . . and thus, there is no final
          decision that can serve as the basis for
          judicial review.




     8 42 U.S.C. § 1395ff(b)(1)(A) provides that “any individual
dissatisfied with any initial determination . . . shall be entitled
to reconsideration of the determination, and subject to [time
limits and amount in controversy requirements], to judicial review
of the Secretary’s final decision after such hearing as is provided
in section 405(g) of this title.”     42 U.S.C. § 405(g) provides
that: “Any individual, after any final decision of the Commissioner
of Social Security made after a hearing to which he was a party,
irrespective of the amount in controversy, may obtain a review of
such decision by a civil action commenced within sixty days after
the mailing to him of notice of such decision or within such
further time as the Commissioner of Social Security may allow.”
                                 14
        Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 15 of 21


(ECF No. 12-1, at 1-2).              In Smith v. Berryhill, the Supreme Court

held that “a dismissal by the Appeals Council on timeliness grounds

after    a    claimant     has   received         an   ALJ    hearing    on    the    merits

qualifies as a final decision . . . made after a hearing for

purposes of allowing judicial review under § 405(g).”                            Smith v.

Berryhill,       139      S.   Ct.     1765,        1774   (2019).       The     Secretary

acknowledges,        however,        that   the      Court    “expressly      declined    to

address the situation presented here” where a claimant “faltered

at an earlier step-e.g., [their] request for an ALJ hearing was

dismissed       as     untimely       and      [claimant]       then     appealed      that

determination        to    the   Appeals       Council       before    seeking    judicial

review.”       (ECF No. 12-1, at 10-11) (citing id., at 1777 n.17).

Nonetheless, the Secretary argues that “courts considering similar

facts have continued to find that dismissals based on procedural

default without a hearing should be dismissed.”                         (Id., at 11).

        The cases cited by the Secretary did not involve similar

facts.       The first case cited by the Secretary is Lane v. Azar, No.

CV GLR-19-03183, 2020 WL 3498157 (D.Md. June 29, 2020), appeal

dismissed, No. 20-1757, 2020 WL 7977732 (4th Cir. Sept. 10, 2020).

There, the plaintiff was a doctor on the verge of defaulting on

several       government-subsidized            educational       loans.          To   avoid

exclusion from Medicare, Medicaid, and all other federal health

care programs as a penalty for non-payment, plaintiff executed an

agreement in 1999 with the United States Attorney’s Office in which

he agreed to make monthly payments toward the loans.                           He further
                                               15
     Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 16 of 21


agreed that if he defaulted, he waived “all procedural rights,

including    but   not   limited   to    notice,    hearing,   appeal   and

administrative and judicial review[.]” (Id., at 2).                When he

subsequently defaulted nearly twenty years later in 2018 and sought

an ALJ hearing, his request was dismissed as untimely.                  His

subsequent appeal to the Council was also dismissed.           The district

court dismissed the case finding plaintiff had failed to exhaust

his administrative remedies by failing to request an ALJ hearing

in 1999.    In the second case cited by the Secretary, David W. o/b/o

K.M.W. v. Comm’r, Soc. Sec. Admin., No. CV SAG-18-3632, 2020 WL

417392, at *1 (D.Md. Jan. 27, 2020), aff’d sub nom. Wilkins v.

Comm’r of Soc. Sec., 801 F. App’x 184 (4th Cir. 2020), reh’g denied

(June 15, 2020), the plaintiff sought judicial review of a decision

by the Commissioner of Social Security to delay payment of benefits

to plaintiff’s minor son until a representative payee was found to

receive payments on the minor’s behalf.            Without ever requesting

reconsideration, the plaintiff attempted to obtain judicial review

of the decision in district court.         The district court promptly

dismissed, finding that the plaintiff had failed to exhaust his

administrative remedies.     While the plaintiffs in the cases cited

by the Secretary undoubtedly lacked good cause for extending the

filing deadline, the same is not true in the instant case because,

as discussed above, the record demonstrates that Dr. Kantor fully

complied with the instructions given to her at each stage of the

administrative process.     She did not sit on her heels, allow the
                                    16
        Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 17 of 21


deadline to lapse, and then seek review.            Likewise, neither of the

cases       involves   a   scenario    in   which   the   plaintiff    received

incomplete      and    misleading     information   by    the    administrative

contractors below.9

        Essentially, the Secretary asks the court to accept the

conclusion that, if a claimant exercises her right to request

vacatur of a QIC dismissal and that request is denied-or is

disregarded because of an administrative error as is the case here-

she has waived her right to appeal to an ALJ and has no further

recourse.       The court cannot accept this conclusion because doing

so would unfairly penalize Dr. Kantor for following the precise

instructions given to her by the QIC and for the ALJ’s failure to

recognize and correct that error.           As the Eleventh Circuit stated

in Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983),

the Secretary’s argument “makes linguistic but not legal sense.”

A claimant could not seek further administrative review because

she has exhausted all of her administrative remedies, and yet, she

is also foreclosed from judicial review because she has                     not

exhausted her administrative remedies.               Under the Secretary’s

reasoning, the claimant would never have a “final” decision” and

“would [be] le[ft] . . . permanently in limbo.”                 Id.



        9
       The remaining three cases of non-binding precedent cited by
the Secretary but not discussed herein are also factually
distinguishable from this case as they involve plaintiffs who
failed to appear for a scheduled ALJ hearing or failed timely to
request a hearing.
                                17
      Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 18 of 21


      Plaintiff complied with all the required steps established by

law and yet was shut out of the administrative review process

because of errors committed by the MAC, the QIC, and the ALJ.

Accordingly,       Plaintiff       has    sufficiently    exhausted      her

administrative remedies and is not precluded from judicial review.

The Secretary’s motion to dismiss will be denied.

      C.    Further Determinations

      The determination that Plaintiff has stated a claim may well

be dispositive of the merits as well, leading to a determination

that the Agency’s decision was arbitrary and capricious. The logic

is as follows:

      In requesting vacatur of the QIC’s dismissal rather than ALJ

review, Dr. Kantor followed the precise instructions provided to

her   in   the   November   18,   2014   dismissal   notice.   The    notice

expressly stated that if Dr. Kantor disagreed with the QIC’s

decision, she had two options: She could either request vacatur of

the dismissal within six months or appeal the dismissal to an ALJ

within sixty days. Nothing in the letter stated that if Dr. Kantor

pursued the vacatur option, she waived her right to appeal the

dismissal to an ALJ.10            Likewise, the regulations contain no



      10 Arguably,   the   QIC’s   notice   violated   42   U.S.C.
§ 1395ff(c)(3)(E) which states that “[a]ny decision with respect
to a reconsideration of a [QIC] shall . . . be written in a manner
calculated to be understood by the individual . . . enrolled under
Part B . . . and [include] a notification of the right to appeal
such determination and instructions on how to initiate such appeal
under this section[.]”
                                18
      Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 19 of 21


indication that requesting vacatur of a QIC dismissal has the

effect of waiving a claimant’s right to an ALJ Hearing.                    To the

contrary, the regulations contemplate that that an unfavorable

request for vacatur decision is properly appealed to an ALJ.

Section 405.972(e) states that the effect of a QIC dismissal is

binding “unless it is modified or reversed by an ALJ or attorney

adjudicator under 405.1004 or vacated under paragraph (d) of this

section.”      Section    405.1004(b)     provides        that    an     ALJ     may

“determine[] that the QIC’s dismissal was in error, [and] vacate[]

the   dismissal   and    remand[]   the    cause     to     the    QIC     for     a

reconsideration in accordance with 405.1056.”

      Section 405.1052(b)(2) further states that “[a]n ALJ . . .

dismisses a request for review of a QIC dismissal [if] [] [t]he

party did not request a review within the stated time period and

the ALJ . . . has not found good cause for extending the deadline,

as provided in 405.1014(e).”        Section 405.1014(e) states that:

“[t]o determine whether good cause for late filing exits, the ALJ

uses the standards set forth in 405.942(b)(2) and (3).”                   Section

405.942(b) states that one of the considerations for determining

whether a party has good cause for missing a deadline includes

“[i]f the contractor’s action(s) misled the party.”                       Section

405.942(c) expressly states that an example of good cause includes

where “[t]he contractor gave the party incorrect or incomplete

information about when and how to request a redetermination.”


                                    19
       Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 20 of 21


       That is precisely the case here.            The QIC provided Dr. Kantor

with incorrect and incomplete information as nothing in the notice

indicated that the cost of seeking vacatur was waiving one’s right

to appeal to an ALJ.            If the notice intended to state that

exercising the vacatur option would waive the right to appeal to

an ALJ, it should have stated so in clear and unambiguous terms.

It did not.      Thus, the record belies the ALJ’s conclusion that

“there is no indication of any limitations that prevented the

appellant from understanding the need to timely file the appeal,

or from doing so.”       (AR10).         To the contrary, the record before

the ALJ made clear that the instructions provided in the QIC’s

dismissal    notice    misled      Dr.    Kantor    and   prevented   her     from

understanding the need to file her request for ALJ review within

sixty days.      (See AR10).        The ALJ’s conclusion that Plaintiff

lacked good cause for extending the deadline fatally overlooked

the details about what transpired below.                   Had the ALJ simply

reviewed Plaintiff’s request for hearing more closely, she would

have   discovered     that   the    Plaintiff       was   given   incorrect   and

incomplete information by the QIC and that the QIC then erred a

second time in its characterization of her request for vacatur as

a   duplicate    request     for    reconsideration.          The   regulations

contemplate that an unfavorable request for vacatur is properly

appealed to an ALJ.        Moreover, the ALJ overlooked key details in

the record which provided good cause for extending the time for

requesting an ALJ hearing.          As a result, it can be said that the
                                          20
      Case 1:20-cv-02475-DKC Document 16 Filed 03/25/21 Page 21 of 21


ALJ’s decision was arbitrary and capricious and in violation of

the Administrative Procedure Act.

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by the

Secretary will be denied. The parties will be given an opportunity

to show cause why the case should not be remanded to the Council

for further action consistent with this Memorandum Opinion.             A

separate order will follow.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    21
